I dissent from the judgment *Page 376 
of the majority so far as pertains to the property other than the real estate left by the testator, mentioned in her will as "my home and grounds", because, in my opinion, the evidence proves that the spirit of the trust can be carried into practical execution in Mary Rutan Hospital, as is proposed, which situation makes the cy pres doctrine applicable, and therefore prevents the trust from lapsing.
But as to the real estate referred to in the will as "my home and grounds", the cy pres doctrine should not apply, and as to it the trust lapses for the reason that testatrix intended it to be used solely as the place for the functioning of the charity, which intention cannot be effectuated. As to that feature of the judgment, but no further, I concur.